DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hull, Jr. (3979903).
Regarding claim 1
	Hull, Jr. discloses a gas turbine engine (Figs 1 and 4) comprising: 
a compressor (both compressor booster stage 56, Col 4 ll. 8-9, and compressor 18 are interpreted to be the compressor section of engine 10 in Fig 4, because the booster stage 56 is also a compressor) comprising a plurality of compressor stages (compressor booster stage 56 and the stages of compressor 18 are construed to be the plurality of compressor stages; compressor booster stage 56 is immediately upstream of the axial compressor 18, such that the air entering the inlet 14 flows from booster stage 56 then guided by vane 78 directly into axial compressor 18, this indicates that the air flow is continuously compressed from booster stage 56 to axial compressor 18; thus, grouping both the booster 56 and axial compressor 18 together and interpreting this to be the compressor section of the gas turbine engine 10, i.e. a compressor, would be a reasonable interpretation;
also, since the claim does not require that the plurality of compressor stages are disposed on a single shaft and the compressor booster stage 56 is also a compressor, one of ordinary skill in the art would interpret compressor booster stage 56 to be a part of the compressor section of the engine 10), 
wherein each compressor stage comprises a circumferential row of stator vanes and a rotor (booster stage 56 comprises rotor 60 and stator vanes 62, another compressor stage comprises rotor 22 and stator vanes 24 in Fig 4), wherein an outer circumferential casing (outer casing of booster compressor 56 Fig 4) of the compressor defines a fluidic opening (66) between adjacent compressor stages (opening 66 is between booster stage 56 and first stage 22/24 of compressor 18 in Fig 4) of the plurality of compressor stages, and wherein the fluidic opening is configured to receive particulate flowing and air (inlet 66 is part of a particle separator 16, Col 3 ll. 25) through the compressor and output the particulate and air outside of the gas turbine engine (particles travel through pipe 70 to charge nozzle 74 outside of gas turbine engine in Fig 1); 
a combustor (32) in series flow downstream of the compressor; and 
a turbine (38) in series flow downstream of the combustor.
Regarding claim 11
	Hull, Jr. discloses the gas turbine engine of claim 1.
Hull, Jr. further discloses wherein the fluidic opening (66 Fig 4) couples to an offtake pipe (70) that extends outside of a nacelle (nacelle is broadly interpreted to be an enclosure/housing/casing of an engine, https://www.merriam-webster.com/dictionary/nacelle, thus enclosure/outer casing of booster 56 and axial compressor 18 is construed as the nacelle) surrounding, at least partially, the gas turbine engine.

    PNG
    media_image1.png
    450
    879
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukowski (9945260) in view of Flight Mechanics – Gas Turbine Engines – Axial-Flow Compressor.
Regarding claim 1
	Lukowski discloses a gas turbine engine (Abstract) comprising: 
a compressor (Fig 1) comprising a plurality of compressor stages (low pressure compressor LPC 46 and high pressure compressor HPC 48, Col 1 ll. 44-47), wherein each compressor stage comprises a rotor (stages 46, 48 rotating around centerline M in Fig 1), and the high pressure compressor comprises a circumferential row of stator vanes (HPC 48 comprises stator vanes, Col 1 ll. 48-50).
 wherein an outer circumferential casing (casing including inner surface 4 and outer surface 6 in Fig 1) of the compressor defines a fluidic opening (44) between adjacent compressor stages (bleed/fluidic opening 44 between LPC 46 and HPC 48) of the plurality of compressor stages, and wherein the fluidic opening is configured to receive particulate (various debris can enter the engine space and retrieved in the bleed opening 44 to be ejected outside, Col 1 ll. 24-29) flowing and air (air bled through opening 44) through the compressor and output the particulate and air outside of the gas turbine engine (bleed opening 44 to allow fragments to debris to exit the primary flow to the secondary flow, Col 1 ll. 30-34,  this indicates that the debris exits outside of the gas turbine); 
a combustor in series flow downstream of the compressor (definition of a gas turbine includes a combustor downstream of a compressor, https://ahdictionary.com/word/search.html?q=gas+turbine); and 
a turbine in series flow downstream of the combustor (definition of a gas turbine includes a turbine downstream of the combustor, https://ahdictionary.com/word/search.html?q=gas+turbine).
Lukowski is silent on wherein the low compressor stage comprises a circumferential row of stator vanes.
However, Flight Mechanics teaches a typical axial-flow compressor including a row of rotor blades with a row of stator vanes (Fig 1-51), and that the role of a stator vane is to increase the pressure of the air and deliver it to the next stage at the correct velocity and pressure, as well as to control the direction of air to each rotor stage to obtain maximum efficiency (page 1, para 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the low compressor stage in Lukowski a circumferential row of stator vanes adjacent a row of rotor blades, as suggested and taught by Flight Mechanics, because this would allow for maximum efficiency of the engine (Flight Mechanics).
Regarding claim 2
	Lukowski in view of Flight Mechanics discloses the gas turbine engine of claim 1.
Lukowski further discloses wherein the fluidic opening comprises an annular slot (Fig 2 showing opening 44 extend circumferentially, i.e. annular) extending substantially continuous (inner face 4 comprises bleed openings 44, Col 1 ll. 58-60, this indicates that there is a plurality of bleed openings 44 extending around a circumference of inner face 4, i.e. about continuously or somewhat continuously around the inner face 4, substantially is interpreted as about) about an inner surface (inner surface 4 of casing in Fig 1) of the outer circumferential casing.
Regarding claim 3
	Lukowski in view of Flight Mechanics discloses the gas turbine engine of claim 1.
Lukowski further discloses wherein the fluidic opening comprises a plurality of fluidic openings (inner face 4 comprises bleed openings 44, each blocked by valve 102, col 1 ll. 58-60, this indicates that there are a plurality of openings 44) that together extend discontinuously around an inner surface of the outer circumferential casing (plurality of openings 44 are separate from one another, i.e. discontinuous, and location on inner surface 4).
Regarding claim 4
	Lukowski in view of Flight Mechanics discloses the gas turbine engine of claim 3.
Lukowski further discloses wherein the plurality of fluidic opening are located between adjacent compressor stages (openings 44 in between LPC 46 and HPC 48 in Fig 1).
Flight Mechanics teaches each compressor stage includes a row of stator vanes and a row of rotor blades, meaning the low compressor LP 46 in Lukowski as modified by Flight Mechanics would include a row of stator vanes adjacent a row of rotor blades.
	In the combination of Lukowski in view of Flight Mechanics, the fluidic openings 44 in Lukowski are positioned between the LPC 46 and HPC 48, meaning the fluid openings 44 are positioned between a row of rotor blades of the LP 46 and a row of stator vanes of HP 48, but since the row of rotor blades of LP 46 is also adjacent a row of stator vanes, the fluidic openings 44 would also be positioned between a row of stator vanes of the LP 46 and a row of stator vanes of HP 48, i.e. adjacent rows of stator vanes.
Regarding claim 5
	Lukowski in view of Flight Mechanics discloses the gas turbine engine of claim 1.
Lukowski further discloses a particulate offtake valve (valve 102 coupled to bleed opening 44 in Fig 1, details of valve in Fig 4) fluidically coupled to the fluidic opening, wherein the particulate offtake valve is configured to open and close flow of particulates and air through the fluidic opening (valve 102 is actuated by door 100 in the maximum open position in Fig 6, Col 7 ll. 15-16, this indicates that the door opens and closes to allow debris to pass to conduit 200 to secondary flow space 60 to outside the gas turbine) to outside the gas turbine engine.
Regarding claim 10
	Lukowski in view of Flight Mechanics discloses the gas turbine engine of claim 1.
Lukowski further discloses wherein the plurality of fluidic opening 44 are located between LPC 46 and a HPC 48. 
HP 48 comprises a circumferential row of stator vanes and a row of rotor blades (Col 1 ll. 48-50). LP 46 comprises a rotor because this is a low pressure compressor stage.
Thus, the fluidic openings 44 being positioned between the LPC 46 an HPC 48 also means that the openings 44 are positioned between a row of stator vanes of HPC 48 and a rotor of LPC 46.
Regarding claim 12
Lukowski in view of Flight Mechanics discloses the gas turbine engine of claim 1.
	Lukowski further discloses wherein the fluidic opening (44 in Fig 2) couples to an offtake pipe (200 in Fig 6) at a bottom of a manifold (pipe 200 couples toward the bottom of manifold 5 in Fig 6) of the gas turbine engine.
Regarding claim 14
Lukowski in view of Alasti, Flight Mechanics discloses the gas turbine engine of claim 1.
	Lukowski further discloses wherein each compressor stage of the plurality of compressor stages (stages 46, 48 rotating around centerline M in Fig 1) are directly adjacent to one compressor stage of the plurality of compressor stages along a flow path of the compressor (stage 46 is directly adjacent stage 48 along the flow path of the compressor in Fig 1).

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukowski in view of Flight Mechanics, as applied to claims 5 and 1 above, and further in view of Lerg (9046056).
Regarding claim 6
	Lukowski in view of Flight Mechanics discloses the gas turbine engine of claim 5.
	Lukowski further discloses the particular offtake valve being a compressor bleed valve (bleed valve 102 in Fig 1 and 4) comprising a door configured to close and open (door 100 opens and closes).
	Lukowski is silent on a controller configured to control the particulate offtake valve to open and close.
	However, Lerg teaches a compressor bleed valve system (76 Fig 2, col 3 ll. 62) comprising a door (78) configured to open and closed, controlled by a controller (doors 78 opened and closed by a bleed door actuation system in a controlled manner, i.e. controller, to as to controllably vary the flow area 80 to vary output capability, Col 4 ll. 27-31).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to control the particulate offtake valve in Lukowski with a controller to open and close, as suggested and taught by Lerg, in order to accurately control the amount of air being bled off the compressor. 
Regarding claim 15
	Lukowski in view of Flight Mechanics discloses the gas turbine engine of claim 1.
Lukowski further discloses: 
a particulate offtake valve (valve 102 coupled to bleed opening 44 in Fig 1, details of valve in Fig 4) fluidically coupled to the fluidic opening (44), and 
the particulate offtake valve is configured to open to open at a first time (valve 102 is actuated by door 100 in the maximum open position in Fig 6, Col 7 ll. 15-16, this indicates that the door opens and closes to allow debris to pass to conduit 200 to secondary flow space 60 to outside the gas turbine).
Lukowski is silent on a controller configured to control the particulate offtake valve to open and close at a second time.
However, Lerg teaches a compressor bleed valve system (76 Fig 2, col 3 ll. 62) comprising a door (78) configured to open (construed to be the first time) and close (construed to be the second time), controlled by a controller (doors 78 opened and closed by a bleed door actuation system in a controlled manner, i.e. controller, to as to controllably vary the flow area 80 to vary output capability, Col 4 ll. 27-31).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to control the particulate offtake valve in Lukowski with a controller to open and close, as suggested and taught by Lerg, in order to accurately control the amount of air being bled off the compressor. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukowski in view of Flight Mechanics, and Lerg, according to claim 6 above, and further in view of Mouton (5044153).
Regarding claim 7
	Lukowski in view of Flight Mechanics, and Lerg discloses the gas turbine engine of claim 6.
	Lukowski in view of Flight Mechanics, and Lerg further discloses the controller is configured to control the particulate offtake valve to open and close (Lerg teaches an actuation system to control the opening and closing of bleed doors 78).
Lukowski in view of Flight Mechanics, and Lerg is silent on to control the particulate offtake valve to open during at least one of takeoff, climbing, or landing and close the valve during cruising.
However, Mouton teaches a compressor bleed valve scoop (14a in Fig 3a) configured to open during landing (Fig 2 showing “Scoop Opening” during Ground Idling, interpreted to be landing) and close the valve during cruising (when the aircraft flies into a storm, rain and hail can enter the compressor, and if the aircraft is at full throttle, the rain/hail is vaporized by the time it reaches the combustor Col 1 ll. 25-30, this flight condition is interpreted to be cruising, at full throttle, the valve is in a closed position in Fig 3a, Col 4 ll. 4-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the controller in Lukowski as modified by Lerg, to open during landing and close the valve during cruising, as suggested and taught by Mouton, because at this condition, the engine is at a lower rotational speed, thus opening the valve prevents surging in the compressor (Col 4 ll. 17-23) and at cruising or full throttle condition, the rain/hail do not need to be evacuated from the compressor because it will vaporized by the time it arrives at the combustor.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukowski in view of Flight Mechanics, and Lerg, according to claim 6 above, and further in view of Mouton.
Regarding claim 8
	Lukowski in view of Flight Mechanics, and Lerg discloses the gas turbine engine of claim 6.
	Lukowski in view of Flight Mechanics, and Lerg further discloses the controller is configured to control the particulate offtake valve to open and close (Lerg teaches an actuation system to control the opening and closing of bleed doors 78).
Lukowski in view of Flight Mechanics, and Lerg is silent on to close in response to a signal indicating a request for maximum power.
However, Mouton teaches a compressor bleed valve scoop (14a in Fig 3a) configured to close during maximum power (scoop closed in Fig 3A at full throttle, i.e. max power, Col 4 ll. 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the controller in Lukowski as modified by Lerg, to close response to a signal indicating a request for maximum power, as suggested and taught by Mouton, because closing the scoop minimizes loss of compressed air flow, such that the whole amount of compressed air flow can travel to the combustor to be combusted and produce power for the aircraft, as opposed to bleeding off the compressed air thus reducing the amount of compressed air to be combusted.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukowski in view of Flight Mechanics, and Lerg, according to claim 6 above, and further in view of Higgins (20080072606).
Regarding claim 9
	Lukowski in view of Flight Mechanics, and Lerg discloses the gas turbine engine of claim 6.
	Lukowski in view of Flight Mechanics, and Lerg is silent on to control the particulate offtake valve to open in response to a signal from a particle sensor.
	However, Higgins teaches a method to remove sand and dust in a compressor (Abstract) to control a valve (54) to open in response to a signal from a particle sensor (sensor 48 senses concentration of sand and dust, Para 0022, and communicates with a controller 100 to operate valve 54, Fig 5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a particle, as suggested and taught by Higgins, upstream of the particulate offtake valve in Lukowski in view of Flight Mechanics, and Lerg, in order to automatically and accurately measure the concentration of debris and open valve to remove such debris, preventing damage to the engine.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukowski in view of Flight Mechanics, according to claims 1 and 5 above, and further in view of Schlarman (20170101937).
Regarding claim 13
	Lukowski in view of Flight Mechanics discloses the gas turbine engine of claim 1.
	Lukowski further discloses the fluidic openings being bleed openings (44).
Lukowski in view of Alasti, Flight Mechanics is silent on the fluidic opening at different axial locations of the compressor.
	However, Schlarman teaches a plurality of bleed openings (32, 34 Fig 1) at different axial locations of the compressor (32 and 34 at different axial location with respect to centerline 22).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add additional fluid openings configured as bleed ports at different axial locations in the compressor in Lukowski, as suggested and taught by Schlarman, in order to enable selective pressure relief to prevent duct pressures from becoming undesirably high (Para 0003 ll. 15-19).

Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukowski in view of Flight Mechanics and Lerg.
Regarding claim 16
	Lukowski discloses a method comprising: 
controlling a particulate offtake valve (valve 102 coupled to bleed opening 44 in Fig 1, details of valve in Fig 4) to open at a first time (valve 102 is actuated by door 100 in the maximum open position in Fig 6, Col 7 ll. 15-16, this indicates that the door opens and closes to allow debris to pass to conduit 200 to secondary flow space 60 to outside the gas turbine), wherein the particulate offtake valve is fluidically coupled to a fluidic opening (bleed opening 44) defined in an outer circumferential casing (casing including inner surface 4 and outer surface 6 in Fig 1) of the compressor of a gas turbine, wherein the gas turbine engine comprises the compressor, a combustor in series flow downstream of the compressor, and a turbine in series flow downstream of the combustor (definition of a gas turbine includes a compressor, a combustor and a turbine in series, https://ahdictionary.com/word/search.html?q=gas+turbine), wherein the compressor (Fig 1) comprising a plurality of compressor stages (low pressure compressor 46 and high pressure compressor 48, Col 1 ll. 44-47), wherein each compressor stage comprises a rotor (stages 46, 48 rotating around centerline M in Fig 1), and the high pressure compressor comprises a circumferential row of stator vanes (Col 1 ll. 48-50), wherein the fluidic opening (44) is between adjacent compressor stages (bleed opening 44 between LP 46 stage and HP 48 stage) of the plurality of compressor stages.
Lukowski is silent on that the low compressor stage of the plurality of compressor stages comprises a circumferential row of stator vanes and the step of controlling, by a controller, the particulate offtake valve to close at a second time.
However, Flight Mechanics teaches a typical axial-flow compressor including a row of rotor blades with a row of stator vanes (Fig 1-51), and that the role of a stator vane is to increase the pressure of the air and deliver it to the next stage at the correct velocity and pressure, as well as to control the direction of air to each rotor stage to obtain maximum efficiency (page 1, para 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the low compressor stage in Lukowski a circumferential row of stator vanes adjacent a row of rotor blades, as suggested and taught by Flight Mechanics, such that each of the plurality of the compressor stages comprises a circumferential row of stator vanes and a rotor, because this would allow for maximum efficiency of the engine (Flight Mechanics).
Lukowski in view of Flight Mechanics is silent on the step of controlling, by a controller, the particulate offtake valve to close at a second time.
However, Lerg teaches a compressor bleed valve system (76 Fig 2, col 3 ll. 62) comprising a door (78) configured to open (construed to be the first time) and close (construed to be the second time), the door is controlled by a controller (doors 78 opened and closed by a bleed door actuation system in a controlled manner, i.e. controller, to as to controllably vary the flow area 80 to vary output capability, Col 4 ll. 27-31).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a controller to control the particulate offtake valve in Lukowski to open at a first time and close at a second time, as suggested and taught by Lerg, in order to accurately control the amount of air being bled off the compressor. 
Regarding claim 20
	Lukowski in view of Flight Mechanics, and Lerg discloses the gas turbine method of claim 16.
	Lukowski further discloses wherein the fluidic opening comprises a plurality of slots (inner face 4 comprises bleed openings 44, each blocked by valve 102, col 1 ll. 58-60, this indicates that there are a plurality of openings 44), each of which together extend discontinuously around an inner surface of the outer circumferential casing (plurality of openings 44 are separate from one another, i.e. discontinuous, and location on inner surface 4).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukowski in view of Flight Mechanics and Lerg, as applied to claim 16 above, and further in view of Mouton.
Regarding claim 17
	Lukowski in view of Flight Mechanics, and Lerg discloses the method of claim 16.
	Lukowski further discloses of an airframe (aircraft engine, Abstract) to which the gas turbine engine is attached.
	Lukowski in view of Flight Mechanics, and Lerg further discloses the controller is configured to control the particulate offtake valve to open and close (Lerg teaches an actuation system to control the opening and closing of bleed doors 78).
Lukowski in view of Flight Mechanics, and Lerg is silent on wherein the first time corresponds to at least one of takeoff, climbing, or landing.
However, Mouton teaches a compressor bleed valve scoop (14a in Fig 3a) configured to open at the first time during landing (Fig 2 showing “Scoop Opening” during Ground Idling, interpreted to be landing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the controller in Lukowski as modified by Lerg, to open during landing, as suggested and taught by Mouton, because at this condition, the engine is at a lower rotational speed, thus opening the valve prevents surging in the compressor (Col 4 ll. 17-23).
Regarding claim 18
	Lukowski in view of Flight Mechanics, and Lerg discloses the gas turbine method of claim 16.
	Lukowski in view of Flight Mechanics, and Lerg further discloses the controller is configured to control the particulate offtake valve to open and close (Lerg teaches an actuation system to control the opening and closing of bleed doors 78).
Lukowski in view of Flight Mechanics, and Lerg is silent on wherein the second time correspond to at least one of full power request or cruising.
However, Mouton teaches a compressor bleed valve scoop (14a in Fig 3a) configured to close during full power (scoop closed in Fig 3A at full throttle, i.e. max power, Col 4 ll. 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the controller in Lukowski as modified by Lerg, to close response to a signal indicating a request for maximum power, as suggested and taught by Mouton, because closing the scoop minimizes loss of compressed air flow, such that the whole amount of compressed air flow can travel to the combustor to be combusted and produce power for the aircraft, as opposed to bleeding off the compressed air thus reducing the amount of compressed air to be combusted.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukowski in view of Flight Mechanics, and Lerg, according to claim 16 above, and further in view of Higgins.
Regarding claim 19
	Lukowski in view of Flight Mechanics, and Lerg discloses the gas turbine method of claim 16.
	Lukowski in view of Flight Mechanics, and Lerg is silent on to control the particulate offtake valve to open in response to a signal from a particle sensor.
	However, Higgins teaches a method to remove sand and dust in a compressor (Abstract) to control a valve (54) to open in response to a signal from a particle sensor (sensor 48 senses concentration of sand and dust, Para 0022, and communicates with a controller 100 to operate valve 54, Fig 5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a particle, as suggested and taught by Higgins, upstream of the particulate offtake valve in Lukowski in view of Alasti, Flight Mechanics, and Lerg, in order to automatically and accurately measure the concentration of debris and open valve to remove such debris, preventing damage to the engine.

Response to Arguments
(i)	Applicant's arguments filed on 01/25/2022 have been fully considered but they are not persuasive. Applicant argues, pp. 7-8, that in Hull, the booster stage 56 is not part of the axial flow compressor 18 because the booster stage must operate independently to match the air flow of the booster 56 to that of the axial flow compressor 18 and that Hull does not state that the booster stage 56 is part of the axial compressor 18. 
However, this is not persuasive. Although Hull does not state that the axial compressor 18 includes the booster stage 56, Hull teaches that the booster stage 56 is a compressor (Col 4 ll. 8-9). Thus, it would be reasonable for one of ordinary skill in the art to group the booster stage 56 with the axial compressor 18 together to be one single compressor section, and collectively call this a compressor for the gas turbine engine. Additionally, booster stage 56 is immediately upstream of the axial compressor 18, such that the air entering the inlet 14 flows from booster stage 56 then guided by vane 78 directly into axial compressor 18, this indicates that the air flow is continuously compressed from booster stage 56 to axial compressor 18. Thus, grouping both the booster 56 and axial compressor 18 together and interpreting this to be the compressor section of the gas turbine engine 10, i.e. a compressor, would be a reasonable interpretation. 
In addition, the claim does not require that the plurality of compressor stages are disposed on the same shaft, thus compressor booster stage 56 and axial compressor 18 can both be construed to be the claimed compressor. 
(ii)	Applicant’s arguments, see page 9, filed on 01/26/2022, with respect to the rejection(s) of claim(s) 16 under U.S.C. 103 have been fully considered and are persuasive. The applicant argues that the Office Action fails to consider the limitation “wherein the fluidic opening is … between compressor stages”. The Examiner agreed as this was mistakenly left out of the Office Action. Therefore, a new ground(s) of rejection are made in view of Lukowski in view of Flight Mechanics, and Lerg.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741